Title: To George Washington from John Moylan, 19 March 1782
From: Moylan, John
To: Washington, George


                        
                            Sir
                            Philadelphia 19th March 82
                        
                        I am honored with your Letter of the 18th in Answer I beg leave to Inform your Excellency, that Every
                            possible Exertion has been Used to make up for the Delays given to our Supplys for the Current Year
                            The Materials delivered out, for the Winter Supply, to the northern Army, & to the Troops on this Station, with
                            the Clothing Sent on from the State of Massachusetts will, I compute, Afford a Complete Suit, say a Coat Vest, Breeches, a
                            pair of Woolen overalls, & Stockings to Every man & notwithstanding the Difficulties which have occurred
                            in making up the Clothing, I have the pleasure to Acquaint your Excellency that by my last Accts from the Eastward, a good
                            progress had been Allready made in that Business.
                        the Articles of Shirts & Hats fell considerably Short of the Numbers I had to provide for, &
                            measures were Instantly taken to make up the Deficiency of the former I shall have in the course of this month a Quantity
                            Sufficient to give an additional Shirt to Every Man—but, tho’ nothing has been left undone to procure a Supply of the
                            latter I am sorry to Inform you that I have not met with that Success I wished for. I am not however without hope of
                            obtaining a certain quantity of that Article, but shoud I fail as to hats, I hope to be able in lieu thereof to provide a Supply
                            of Leather Caps.
                        The Hide Department having given way to the mode of Supplying the Army with provisions by Contract, the Same Method was necessarily adopted for procuring Shoes for the Troops. I have
                            accordingly formed Contracts for upwards  of 40,000 pairs the greater part of which will, I Expect, be delivered
                            by the 1st of June, & I have no Doubt but  the Army will be plentifully supplied with this Article during the
                            Campaign. Equall Attention has been paid to the Southern Army, & I shall have a full proportion of What Clothing
                            came into my hands in Readiness to forward them Early in the next Month.
                        An  Estimate has also been handed in for the Summer Clothing, & now that the Secretary at War is
                            Returned, Measures are to be Immediatly Adopted to procure the necessary Supplies for that Season—We have materials on
                            hand for 11 @ 12,000 pairs linen overs. & after Supplying the Army from our present Stock, we
                            shall have redundancy of Linings, & Cloth for under Clothing, of the former no less than 40 @ 50,000 yards.
                        From what precedes, Sir, you will be able to Judge of the Actual State of the Department I have the honor to
                            Superintend. What further may occurr worthy of your Information, I shall be punctual in advising you of & I have
                            the honor to be with all possible Respect & Esteem
                        Yr. Excellency’s most Obedt Hble Servt
                        
                            John Moylan
                            Clor Genl
                            
                        
                    